Citation Nr: 9915652	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  97-05 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from September 1941 to 
September 1945.

This case is currently before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis of the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (1998).

In March 1994, the veteran filed a claim seeking an increased 
evaluation in his service-connected malaria.  In a March 1995 
rating determination, this claim was denied.  A notice of 
disagreement to this determination was not received.  
Instead, the veteran filed additional claims for VA 
compensation in May 1995.  The veteran sought service 
connection for a psychological condition, a gastrointestinal 
disorder, bronchitis, and edema.  In July 1995, the RO 
contacted the veteran and noted that his claim for service 
connection for a stomach disorder had been denied in 1945.  
The veteran was requested to provide new and material 
evidence to reopen this claim.  In a February 1996 rating 
determination, service connection for bronchitis with chronic 
obstructive pulmonary disease and entitlement to a special 
monthly pension based on the need for aid and attendance was 
denied.  New and material evidence adequate to reopen the 
previously denied claim of service connection for hepatitis 
was not found.  Entitlement to special monthly pension by 
reason of being housebound was established.   The issue of 
service connection for post-traumatic stress disorder (PTSD) 
was deferred, pending a psychiatric evaluation.

In February 1996, a psychiatric evaluation was performed.  
Based on this evidence, service connection for PTSD was 
allowed in a June 1996 rating determination.  At that time, a 
10 percent evaluation was awarded.

A timely notice of disagreement to the June 1996 rating 
determination was received by the RO in August 1996.  At that 
time, the veteran specifically indicated he did not agree 
with the 10 percent rating for his PTSD disability.  He also 
appeared to raise additional claims.  In light of the August 
1996 notice of disagreement to the June 1996 rating 
determination, a statement of the case was issued in January 
1997.  The statement of the case of January 1997 solely 
addressed the issue of PTSD.  A timely substantive appeal to 
this statement of the case was received that month.  The 
claim of entitlement to individual unemployability due to 
service-connected disabilities appears to be raised by the 
veteran's substantive appeal.

In a July 1998 rating determination, the RO determined that 
new and material evidence adequate to reopen the claim of 
service connection for a back disability had not been 
received.  The veteran was notified of this determination 
that month.  In written argument prepared by the veteran's 
representatives in April and May 1999, the sole claim cited 
as the issue before the Board at this time was the claim of 
entitlement to an increased evaluation for PTSD. 

Based on the procedural history cited above, the sole issue 
before the Board at this time is the issue of whether the 
veteran is entitled to an increased evaluation for his PTSD.  
Accordingly, while the veteran has raised additional claims, 
the RO has not fully adjudicated any other issue and the 
Board may not unilaterally take jurisdiction of any 
additional claims.  It appears that the RO is still waiting 
for the veteran to submit additional information to 
adjudicate the claim for individual unemployability, though 
this is not clear.  Based on the rating actions cited above, 
the RO has made a considerable effort to address all issues 
raised by the veteran.  Nevertheless, the RO should request 
the veteran to clearly indicate what additional claims, if 
any, he wishes to pursue.  The RO should then take 
appropriate action to adjudicate these claims, if any.  In 
any event, no other issue is before the Board at this time.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

3.  The veteran's symptoms of PTSD include a considerable 
impairment in his functioning with either serious symptoms or 
a serious impairment in social and occupational functioning.

4.  The medical evidence of record does not demonstrate that 
the veteran's PTSD causes occupational and social impairment 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation, obsessional rituals which interfere 
with routine activities, illogical, obscure or irrelevant 
speech, near-continuous panic or depression affecting the 
ability to function independently, impaired impulse control, 
spatial disorientation, neglect of personal hygiene, 
difficulty in adapting to stressful circumstances, or an 
inability to establish or maintain effective relationships.

5.  The medical evidence of record does not demonstrate that 
the veteran's PTSD causes a severe impairment in the ability 
to establish and maintain effective or favorable 
relationships with people.  The psychoneurotic symptoms are 
not of such severity and persistence that there is a severe 
impairment in the ability to obtain or retain employment.





CONCLUSION OF LAW

The criteria for an evaluation of 50 percent for the 
veteran's service-connected PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.130, Diagnostic Code 9411 (1998) and 4.132, Diagnostic 
Code 9411 (effective prior to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran filed his initial claim of entitlement to service 
connection for a psychiatric disability in May 1995.  An 
outpatient treatment report in January 1994 reflects the 
veteran reported trouble sleeping since radiation therapy.  
In April 1994 he stated he had difficulties with sweating, 
chills, fever, insomnia, and a general malaise.  An 
outpatient treatment record dated March 1995 disclosed an 
impression of insomnia.  He was seen by a social worker and 
reported he needed help taking care of himself at home.  He 
was described as in mild distress.  In April 1995, the 
veteran had undergone a housebound evaluation.  Difficulties 
with several severe nonservice-connected disabilities were 
noted.  In early May 1995, he was seen in the mental hygiene 
clinic for depression and anxiety.  He reported heavy combat 
in World War II and that over the years after service he had 
been treated several times with Valium.  Over the past two 
years he experienced increased symptoms with recurrent combat 
nightmares, anxiety, crying, and irritability and decreased 
sleep.  He appeared fragile.  Assessment was probably PTSD.  
Later that month he was described as still very anxious and 
not sleeping well at nights.  He reported nightmares about 
World War II.  His wife had separated from him in the past 
week.  Assessment was probable PTSD.  He was provided 
medication and when seen a week later he was doing much 
better.  He was calmer, sleeping better and without 
nightmares.  Assessment was anxiety disorder in a World War 
II veteran.  At the end of May he was seen by a psychologist 
who noted the veteran discussed chronic depression, marital 
problems, chronic anxiety and a history of combat nightmares.  
Assessment was severe, chronic PTSD.  When the veteran was 
seen in mid-June 1995, the assessment remained PTSD, 
exacerbated in the past 4-5 years.  A subsequent entry the 
same day shows the veteran reported he felt a little better 
with medications and he did not have the bad dreams at night.  

In a February 1996 social and industrial survey it was 
reported that the veteran had extensive combat exposure 
during his active service in World War II.  It was noted that 
the veteran's complaints were suggestive of PTSD.  It was 
also noted that while the veteran was independent in most 
activities of daily living, he enjoyed the support and 
assistance of his sisters who lived nearby. 

In a February 1996 VA psychiatric evaluation, the veteran 
stated that he was not having nightmares at that time.  
Occasional panic attacks during sleep without any dream 
recollection was noted.  Intrusive thoughts, several times 
per week, of combat events were noted.  The veteran was 
diagnosed with PTSD with residual symptoms.

As noted above, the veteran was awarded service connection 
for PTSD in June 1996.  In his September 1996 notice of 
disagreement, the veteran indicated that he did not agree 
with the 10 percent rating for this disability.  He noted 
difficulties with nerves since his discharge from active 
service.  He also indicated that, at times, he was a little 
better, then the symptoms come back and he could not work for 
weeks.

In the January 1997 substantive appeal, the veteran contended 
that he was 100 percent disabled and that he would never be 
able to work again and needed the help of others to function.  
He stated that he did not have enough money to live on and 
that he was using medication for his nerves.  He also noted 
that he was unable to visit the VA clinic because they made 
him sit all day and he was not able to do that.

In July 1997, the RO requested the veteran to provide the 
names and addresses of all health care providers who had 
treated him for PTSD.  In an August 1997 response, the 
veteran noted the individuals who had treated his condition 
since 1994.  Pertinent VA medical records were obtained by 
the RO.  In October 1997, the RO contacted a Dr. Mendoza, 
requesting he provide pertinent medical records.  No response 
was received from this physician.

In a May 1998 social and industrial survey, it was noted that 
the veteran continued to live alone in a small trailer park 
in Los Alamitos, California.  The veteran noted continued 
difficulties with sleep disturbance and nightmares of combat 
occurring about every other night.  Feelings of anxiousness 
were also noted which precipitated the memories of combat.  
The sporadic use of medication to treat this condition was 
noted.

The social worker concluded that the veteran had a 
"considerable impairment" in his functioning due to PTSD 
symptoms.  Difficulties in aging and his continuing ability 
to live in his current setting were also noted.

In a May 1998 VA psychiatric evaluation, the examiner noted 
that he had reviewed the veteran's claims folder and the 
recent social and industrial survey.  It was noted that the 
veteran did not keep his subsequent appointments because of 
his distance from the VA Medical Center (VAMC).  The 
veteran's difficulties with nervousness "pretty often" were 
reported.  Daily anxiousness and "things" bothering him 
when they should not were also noted.  Difficulties with 
frustration and worry were also indicated.  Daily recall of 
combat events, which appeared to be intrusive thoughts and 
bad memories, were also reported.  The veteran's difficulty 
with radiation therapy for prostate cancer, a nonservice-
connected disability, was also noted.  

Psychiatric evaluation revealed no psychosis.  Cognition, 
orientation and memory were within normal limits.  The 
veteran appeared to be tense, worried and depressed.  No 
suicidal or homicidal ideation was expressed.  The veteran 
was diagnosed with PTSD.  A Global Assessment of Functioning 
(GAF) was indicated, noting serious symptoms or a serious 
impairment in social or occupational functioning.

In written argument prepared by the veteran's representative 
in April 1999, it was contended that the veteran's PTSD 
should be evaluated as 30 percent disabling.  The veteran's 
difficulties with depressed mood, anxiety and panic attacks 
several times per week were noted.

Analysis

In light of the veteran's contentions and the U.S. Court of 
Appeals for Veterans Claims (Court) determination in 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992), the Board 
finds that the veteran's claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The VA has a 
duty to assist the veteran in developing facts pertinent to a 
well-grounded claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. §§ 3.103 and 3.159 (1998).  Based on the recent VA 
evaluations and social and industrial surveys performed on 
the veteran, as well as the RO's efforts to obtain pertinent 
medical records cited by the veteran, the Board finds that 
the VA has fulfilled its duty to assist the veteran in the 
development of all facts pertinent to his claim.  
Accordingly, the Board may proceed with the adjudication of 
the veteran's claim at this time.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  The VA Schedule of 
Ratings for Mental Disorders has been amended and 
redesignated as 38 C.F.R. § 4.130 (1998), effective 
November 7, 1996.  Under the new regulation, the evaluation 
criteria have substantially changed, focusing on the 
individual symptoms as manifested throughout the record, 
rather than on medical opinions characterizing overall social 
and industrial impairment as mild, definite, considerable, 
severe or total.

In evaluating the veteran's condition under to the new and 
old rating criteria, the Board finds no prejudice to the 
veteran in proceeding with this case at this time.  The RO 
considered the old criteria in the June 1996 rating decision, 
when it evaluated the veteran as 10 percent disabled prior to 
the change in the criteria.  The RO has also clearly 
evaluated the veteran's condition under the new rating 
criteria.  The statement of the case of January 1997 
specifically notes the new rating criteria.  Based on the 
Board's determination in this case, the Board finds no 
prejudice to the veteran in proceeding with the evaluation of 
his claim at this time.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Under the current rating criteria, a 100 percent evaluation 
is provided where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
Flattened affect; circumstantial, circumlocutory, or stereo-
type speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of shot and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is provided for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
evaluation is provided for occupational and social impairment 
with mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during the periods of significant stress, or, symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130 
(1998).

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996), a 100 percent evaluation is 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral process 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  A 70 
percent evaluation is warranted when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired; the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 50 percent 
evaluation is warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired; by reason of psychoneurologic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.   
A 30 percent evaluation under the old criteria may be 
assigned if there is a definite impairment in establishing or 
maintaining relationships and for symptoms producing definite 
industrial impairment.  A 10 percent evaluation under the old 
rating criteria is warranted when emotional tension or other 
evidence of anxiety is productive of mild social and 
industrial impairment.

In a precedent opinion, dated November 9, 1993, the General 
Council of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large to 
degree."  It represents the degree of social and industrial 
inadaptability that is "more than moderate but less than 
large." VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board is bound 
by this interpretation of the term "definite." 38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 1998).

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (1998).

The revised mental disorder sections of the rating schedule 
employ the classifications of disabilities under DSM-IV 
(Diagnostic and Statistical Manual of Mental Disorder, 4th 
edition).  VA rejected a proposal that a formula specific to 
each diagnostic classification be adopted, as well as a 
proposal that separate criteria be established for rating 
PTSD.  VA pointed out that distinctive PTSD symptoms are used 
to diagnose PTSD rather than evaluate the degree of 
disability resulting from the condition.  VA adopted a 
general formula for rating mental disorders, noting that many 
of the signs, symptoms and effects of mental disorders are 
not unique to a specific diagnostic entities, as evidenced by 
the fact that the GAF scale in DSM-IV uses a single set of 
criteria for assessing psychological, social, and 
occupational function in all mental disorders

In a precedent opinion, the VA General Counsel provided the 
following guidelines as to the relationship between the old 
and the new rating criteria for mental 
disorders:

. . . among other changes, the November 1996 
final rule established, in 38 C.F.R. § 4.130, 
a 'general rating formula for mental 
disorders' which identifies specific symptoms 
and manifestations of mental disorders 
associated with different percentage 
disability ratings.  That formula replaced 
the general rating formulas for psychotic 
disorders, organic mental disorders, and 
psychoneurotic disorders previously contained 
in 38 C.F.R. § 4.132, under which the various 
percentage ratings were based largely upon 
whether the claimant's social and industrial 
impairment due to a mental disorder was most 
accurately characterized as 'total,' 
'severe,' 'considerable,' 'definite,' or 
'mild.'  The purpose of the amendment was to 
remove terminology in former 38 C.F.R. 
§ 4.132, which was considered non-specific 
and subject to differing interpretations, and 
to provide objective criteria for determining 
entitlement to the various percentage ratings 
for mental disorders.  See 60 Fed. Reg. 
54,825, 54,829 (1995).  

. . . In some cases, the amended regulation 
may be no more beneficial to the claimant 
than the prior provisions, because the 
evidence in the case does not reflect 
symptoms or manifestations associated with a 
higher rating under the amended regulation.  
In other cases, however, although the 
amendments were not designed to liberalize 
rating criteria, the amended regulation may 
be more beneficial to a claimant because the 
evidence indicates that the claimant has 
symptoms or manifestations which, under the 
amended provisions, are associated with a 
rating higher than that which may have been 
assigned by the AOJ under the prior, non-
specific and more subjective regulations.  
Accordingly, it will be necessary for those 
with adjudicative responsibilities to 
determine, on a case-by-case basis, whether 
the amended regulation, as applied to the 
evidence in each case, is more beneficial to 
the claimant than the prior provisions.

VAOPGCPREC 11-97 (March 26, 1997).  

Precedent opinions of the chief legal officer of VA are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991 & 
Supp. 1998).

The Board has found that the medical opinions provided by the 
VA psychiatric evaluator in May 1998 and February 1996, as 
well as the social and industrial surveys provided by the VA 
social worker in February 1996 and May 1998, are entitled to 
the greatest probative weight on this record.  The social and 
industrial survey of May 1998 clearly notes the veteran to 
have a "considerable" impairment in his functioning due to 
PTSD symptoms, the definition of a 50 percent evaluation 
under the old diagnostic criteria.  This conclusion would be 
supported by the VA medical opinion of May 1998, which found 
the veteran to have a GAF of 50, indicating serious symptoms 
and a serious impairment in social and occupational 
functioning.  

The Board has considered the fact that one outpatient 
treatment entry in May 1995 described the PTSD as "severe."  
This brief entry, however, contained only a limited history 
and findings.  As it was not grounded upon a full history or 
supported by a rational, it clearly is entitled to far less 
probative weight than the social and industrial surveys or 
the psychiatric examinations noted above.  Furthermore, the 
entries both before and after May 1995 reflect lesser 
symptoms, and the ameliorating effects of medication.  

In resolving this ultimate issue, the Board is mindful of the 
doctrine of reasonable doubt.  As the Court has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is a proximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In making this determination, the Board has taken 
consideration of the fact that when evaluating a disability 
any reasonable doubt regarding the degree of disability is 
resolved in the favor of the claimant.  38 C.F.R. § 4.3 
(1998).  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the rating 
criteria.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (1998).

Based upon the evidence cited above, the Board believes that 
there is sufficient medical evidence to support a finding 
that the veteran is 50 percent disabled due to his PTSD under 
the old diagnostic criteria.  The May 1998 social and 
industrial survey, the GAF score supplied in May 1998, and a 
review of the outpatient treatment records support this 
determination.  While it would have assisted the Board in 
determining the degree of industrial impairment caused by the 
veteran's PTSD if the VA examiner had explained the basis for 
the GAF score, the Board cannot ignore this medical opinion.  
The Board has considered whether an additional VA medical 
opinion is warranted.  However, in light of the veteran's age 
and the extensive workup performed by the RO in the 
development of his claim, and particularly the clear picture 
presented by the multiple examinations and social and 
industrial surveys, the Board finds that an additional VA 
evaluation is not warranted.  To the extent the GAF score 
provides for serious symptoms in social, occupational or 
school functioning, the Board notes that the description of 
the service connected symptoms in the report does not support 
the conclusion that they would preclude the appellant form 
working without consideration of his age or nonservice 
connected disabilities.  Accordingly, based on the available 
medical evidence, a 50 percent evaluation is found.

The Board has considered whether the veteran is entitled to a 
70 percent evaluation under either the old or new diagnostic 
criteria for evaluating PTSD.  However, neither the opinion 
of the VA medical examiner or the VA social worker would 
support a conclusion that the veteran suffers from spatial 
disorientation, a neglect of personal appearance and hygiene, 
a difficulty in adapting to stressful circumstances, or an 
inability to establish and maintain effective relationships, 
the basis for a 70 percent evaluation under the new 
diagnostic criteria.  The medical evidence of record would 
also not indicate such symptoms as suicidal ideation, 
obsessive rituals which interfere with routine activities, 
difficulties with speech, near-continuous pain or depression 
affecting the ability to function independently, or impaired 
impulse control.  The veteran's own statements would not 
support a determination that he suffers from such symptoms.

The Board has also considered whether the veteran is entitled 
to a 70 percent evaluation under the old diagnostic criteria.  
However, once again, there is no basis to conclude that the 
veteran suffers from a severe industrial impairment caused by 
his service-connected PTSD.  While the veteran clearly cannot 
work due to the severity of his severe nonservice-connected 
disabilities, and his age is clearly beyond that of someone 
in the normal workforce, these factors may not be considered 
in assessing the severity of his service connected 
disability.  As explained above, the single isolated notation 
of "severe" PTSD, unsupported or explained, is clearly 
outweighed by the other more probative evidence. Once again, 
the veteran's own statements regarding the nature and extent 
of his disability would not support such a determination.  
The veteran's representative, in written argument prepared in 
April 1999, contended that the current medical evidence of 
record supports only an evaluation of 30 percent for this 
disability, 20 percent less than the 50 percent disability 
evaluation the Board has found in this case.  Accordingly, 
written arguments prepared by the veteran's representative 
would not support a conclusion that the veteran is 70 percent 
disabled due to his service-connected PTSD.  Thus, an 
increased evaluation under the old or new rating criteria to 
70 percent is not warranted.  As the evidence clearly fails 
to support a 70 percent evaluation under either the old or 
the new criteria, it is obvious that it falls far short of 
the criteria for a 100 percent evaluation.

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999) and whether he is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In that decision, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126.  See also Francisco, 
7 Vet. App. at 58 (where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern).  

While there is evidence that supports the veteran's claims at 
different periods of time during the appeal period, the Board 
finds that no medical evidence at any time during the appeal 
period would support the determination that the veteran is 
entitled to a 70 percent evaluation for PTSD.  Accordingly, 
the Board does not find evidence that the veteran's 
disability should be increased for any separate period based 
on the facts found during the appeal period.  The evidence of 
record from the day the veteran's filed his claim to the 
present supports the conclusion that he is not entitled to a 
70 percent evaluation during any time within the appeal 
period.  The RO reviewed all the evidence during the period 
and did not limit its consideration to only the "current" 
evidence of disability.  Therefore, the Board concludes that 
the RO adjudication meets the substantive concerns 
articulated in Fenderson and that the veteran was properly 
notified of the basis of the determinations by the RO.  There 
is no basis to return this matter to the RO to have them 
reissue a supplemental statement of the case that merely 
makes small phrasing changes to the characterization of the 
issue.

The Board has considered all of the potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether not they have 
been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, there is no 
section that provides a basis upon which to assign an 
increased evaluation beyond 50 percent for the reasons 
discussed therein.  In addition, the Board has also 
considered whether an extraschedular evaluation is warranted.  
The veteran has not specifically requested an extraschedular 
evaluation.  Accordingly, the issue of entitlement to an 
extraschedular disability rating is not before the Board at 
this time.  Floyd v. Brown, 9 Vet. App 88, 95 (1996) and 
VAOPGCPREC. 6-96 (August 16, 1996), 61 Fed.Reg. 66749 (1996).  
Based on a review of the current evidence of record, the 
Board finds that the record has not raised the issue of 
extraschedular entitlement under § 3.321(b)(1).  See Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993) and Moyer v. Derwinski, 
2 Vet. App. 289, 293 (1992).  There is no indication that the 
veteran's service connected disabilities influence 
employability in ways not contemplated by the rating 
schedule.  In any event, if the veteran wishes to raise this 
issue, he must raise this issue specifically with the RO.  
This issue is not before the Board at this time.


ORDER

Entitlement to an increased rating for post-traumatic stress 
disorder to 50 percent is granted.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals




 

